UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1966



CARL G. ELY; GILDA ELY, Administrators of the
Estate of Carl G. Ely, Jr., deceased,

                                          Plaintiffs - Appellants,

          versus


FORTIER     LOSS     CONTROL     CONSULTANTS,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-02-25-2)


Submitted:   January 29, 2003             Decided:   March 12, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl E. McAfee, MCAFEE LAW FIRM, P.C., Norton, Virginia, for
Appellants. Donald W. Huffman, HUFFMAN & NIXON, P.C., Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl G. Ely and Gilda Ely appeal the district court’s order

granting Fortier Loss Control Consultants’ motion to dismiss their

wrongful death action.    We have reviewed the record and find no

reversible error.   We note that the facts relied on by the district

court in reaching its conclusion were contained in the complaint.

Based on those facts, it is clear that Plaintiffs’ decedent was

contributorily negligent, and his negligence was the proximate

cause of his fatal accident.           Accordingly, we affirm on the

reasoning of the district court.       See Ely v. Fortier Loss Control

Consultants, Inc., No. CA-02-25-2 (W.D. Va. Aug. 2, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2